Citation Nr: 0803253	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-25 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, to include as secondary to post-
traumatic stress disorder (PTSD) and exposure to Agent 
Orange.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
possible tumorous sarcoma, to include as secondary to 
exposure to Agent Orange.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
abdominal lymphoma, to include as secondary to Agent Orange 
exposure.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus type II, as secondary to exposure to Agent 
Orange.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1963 to 
January 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the St. 
Petersburg, Florida, VA Regional Office (RO).  

The Board notes that in an August 2006 rating decision, the 
agency of original jurisdiction (AOJ) restored service 
connection for PTSD.  This represents a full grant of the 
benefits sought in regard to that issue. 

In October 2007, the appellant testified before the 
undersigned Veterans Law Judge at a travel Board hearing.  A 
transcript of the hearing has been associated with the claims 
file.  

The issues in regard to whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for coronary artery disease, to include as 
secondary to PTSD and exposure to Agent Orange, a possible 
tumorous sarcoma, to include as secondary to exposure to 
Agent Orange, and an abdominal lymphoma, to include as 
secondary to Agent Orange exposure, are being remanded and 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

On October 16, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal in regard to 
whether new and material evidence had been presented to 
reopen the claim of entitlement to diabetes mellitus type II 
had been submitted.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal in regard 
to whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus type II, as secondary to exposure to Agent 
Orange, by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn the appeal in regard to the issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for diabetes mellitus 
type II, as secondary to exposure to Agent Orange, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal in regard to whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for diabetes mellitus 
type II, as secondary to exposure to Agent Orange and it is 
dismissed.


ORDER

The appeal in regard to the issue of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for diabetes mellitus type II, as 
secondary to exposure to Agent Orange, is dismissed.


REMAND

Initially, the Board notes that service connection for a 
possible tumorous sarcoma, abdominal lipoma, and coronary 
heart disease was denied in an April 2003 rating decision.  
The appellant did not appeal that decision.  The Board notes 
that the April 2003 decision reflects the AOJ's determination 
that there was no evidence showing any indication that a 
heart disorder resulted from his service-connected PTSD.  The 
AOJ stated that, [a]part from your contention that the 
conditions are related, the evidence submitted only shows 
diagnosis of coronary, 3 vessel artery disease, which gives 
no opinion as to its relation to PTSD."  The Board notes 
that in a private record, received in August 2000, the 
appellant's private physician, Dr, L., stated that, "[t]he 
neurotransmitter excesses accompanying his post-traumatic 
stress disorder may have increased sympathetic input to his 
heart leading to palpitations and eventually excess cardiac 
work load.  Limitations in physical work load (i.e. carrying 
heavy objects and doing lifting exercises are not advisable) 
is a must to avoid aggravating his cardiac problem."  In a 
June 2005 rating decision, the AOJ determined that new and 
material evidence had not been presented to reopen the claims 
of entitlement to service connection for coronary heart 
disease, a possible tumorous sarcoma, and abdominal lipoma.  

In addition, in the August 2006 VA Form 9, the appellant 
indicated that he had had treatment at the James A. Haley 
Veterans' Hospital in Tampa, Florida.  At the hearing, he 
testified that he received treatment at that Hospital every 
couple of months, to include having had treatment one week 
before the hearing.  Transcript at 7 & 13 (2007).  These 
treatment records have not been associated with the claims 
file.  The Board notes that the appellant testified that 
doctors who had provided treatment at a health center, to 
include Dr. C., had told him that his heart disorder was 
related to his service-connected PTSD.  Id. at 9-11.  The 
Board notes that an October 2005 opinion from Dr. C. pertains 
to the nature and etiology of PTSD, not a heart disorder, and 
the opinion reflects that Dr. C. is a PhD not a medical 
doctor.  Regardless, the appellant testified that Dr. C. had 
provided a written opinion to the effect that his heart 
disorder was related to PTSD.  Id. at 12.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant 
treatment records from the James A. Haley 
Veterans' Hospital in Tampa, Florida.  All 
records obtained should be associated with 
the claims file.  

2.  Inform the appellant that he should 
submit any opinion from Dr. C relating a 
heart disorder to service-connected PTSD.  
See Page 12 of October 16, 2007, hearing 
transcript.

3.  In light of the above, the claims on 
appeal should be readjudicated.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable time in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


